Opinion issued February 13, 2020




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00482-CV
                             ———————————
                     TERRY GLENN AVERETT, Appellant
                                          V.
         HUFFMAN INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-52469


                           MEMORANDUM OPINION

      Appellant, Terry Glenn Averett, proceeding pro se, has filed a notice of appeal

of the trial court’s final judgment entered in favor of appellee, Huffman Independent

School District, in its suit for delinquent ad valorem taxes.

      We dismiss the appeal.
      On August 26, 2019, Averett filed his appellant’s brief. See TEX. R. APP. P.

38.1. On November 14, 2019, we notified Averett that his brief did not comply with

the requirements of Texas Rule of Appellate Procedure 38.1, struck the brief, and

ordered him to file a compliant brief within thirty days of our order. See id. 38.1,

38.9(a); see also Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005); Green v.

Midland Mortg. Co., 342 S.W.3d 686, 692 n.7 (Tex. App.—Houston [14th Dist.]

2011, no pet.) (although we construe pro se appellate briefing liberally, party

proceeding pro se must comply with all applicable procedural rules). We informed

Averett that if he failed to file a compliant brief in accordance with our order, we

would dismiss his appeal for want of prosecution or failure to comply with a

requirement of the rules of appellate procedure or an order from this Court. See TEX.

R. APP. P. 38.3(a), 42.3.

      Because in the interim Averett provided this Court with a change of address,

on December 20, 2019, we notified Averett at his new address that his appellant’s

brief had been struck because it did not comply with the requirements of Texas Rule

of Appellate Procedure 38.1, and we ordered him to file a compliant brief. See id.

38.1, 38.9(a). We also informed him that if he failed to file a compliant brief in

accordance with our order, we would dismiss his appeal for want of prosecution or

failure to comply with a requirement of the rules of appellate procedure or an order

from this Court. See id. 38.3(a), 42.3. Averett did not file a brief.


                                           2
      When an appellant fails to file a brief, we may dismiss his appeal for want of

prosecution. See id. 38.8(a) (governing failure of appellant to file brief). After being

notified that this appeal was subject to dismissal, Averett did not timely file a brief

or respond. Accordingly, we dismiss the appeal. See id. 42.3, 43.2(f). We dismiss

all pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Landau and Countiss.




                                           3